1. Where a year's support for a widow and minor children was duly set apart by appraisers, and the return was approved and recorded by the ordinary, and after an appeal to the superior court upon objections filed to the return of the appraisers a consent verdict and judgment were rendered, allowing as a year's support one of the tracts of land, which had been previously set apart in the ordinary's court, the original judgment in that court as to this tract will not be treated as having been vacated by the appeal; but the title of the widow, with whatever rents, issues, and profits, if any, were incident thereto, accrued to and vested *Page 603 
in her, subject to be divested by the judgment on appeal, from the date of the original judgment in the court of ordinary.
2. The Court of Appeals not having passed upon the question as to what rents, issues, or profits, if any, the widow and minor children would, under the rule stated in the preceding headnote, be entitled to, or whether that question was properly presented by the record, no adjudication on these questions is made.
     No. 13926. FEBRUARY 10, 1942. REHEARING DENIED MARCH 14, 1942.
Mrs. Tilley, the widow of a testator, in behalf of herself and minor children filed in the superior court a petition against King, as executor of the will, seeking to recover $1500, which it is alleged was "the reasonable market value of the rentals" of a tract of land "for the year 1939, and the reasonable market value of the crops thereon for said year," and which was the "sum received by him as the proceeds from said farm for the year 1939." The case made by the petition is: that more than twelve months had elapsed since the qualification of the executor; that on petitioner's application, appraisers on August 31, 1939, filed with the ordinary their return, setting apart the said tract, subject to the indebtedness of an outstanding security deed, and other land as a year's support; that on objections filed by both parties, an appeal was taken by consent from the court of ordinary to the superior court; that on December 5, 1939, a consent verdict and decree were taken in the superior court, finding in favor of the widow and minor children the 497-acre tract in question, which had previously been set apart, limiting the year's support to this tract, making it liable to the security deed indebtedness of $14,812.25 principal and interest, the equity being valued at $5687.75, and as between the parties to the appeal relieving the estate from this obligation. The petition further alleged that on August 31, 1939, the date of the year's support judgment in the court of ordinary, "the crops had not matured, and had not been gathered and removed from the property by said executor;" but that on December 5, 1939, "the date on which said consent verdict was taken [and judgment was rendered thereon], all of the crops upon said farm had matured and had been gathered and removed and sold from said property." Although the date of the testator's death is not alleged, reference in an exhibit of the petition to a note signed by the testator on March 4, 1939, indicates that death did not occur until after that time.
The executor filed a general demurrer on the grounds that the *Page 604 
petition stated no cause of action, and that it showed no facts "sufficient to authorize the recovery . . of $1,500, or any other amount for rent for the year 1939, on lands which as shown by said petition were set apart to plaintiff as a year's support by a verdict and decree rendered on December 5, 1939, after all crops from said lands for said year had matured, had been gathered and sold." Counsel for the executor contend in their brief that, even if the title to the land vested in the petitioner on August 31, 1939, she could not claim rents for the entire year. The judge overruled the demurrer. On a writ of error brought by the executor the Court of Appeals reversed that judgment. The cause is before this court after the grant of a writ of certiorari from that decision. As to the rulings by the Court of Appeals and additional facts, see King v. Tilley,65 Ga. App. 628 (16 S.E.2d 132).
"An appeal shall lie to the superior court from any decision made by the court of ordinary, except an order appointing a temporary administrator" (Code, § 6-201); and this includes a right of appeal from a judgment on a caveat or objections to the return of appraisers setting apart a year's support, which right likewise is expressly recognized by section 113-1005 relating to the return of the appraisers. Phelps v.Daniel, 86 Ga. 363, 365 (12 S.E. 584); McNair v. Rabun,159 Ga. 401 (4), 411 (126 S.E. 9). While "an appeal to the superior court is a de novo investigation" (Code, § 6-501), there is another statutory rule which specifically provides that "an appeal shall suspend but not vacate judgment." § 6-502. Thus, it has been held, that, in an appeal from a justice's court judgment, "the judgment remains operative with all of its incidents, save in so far as it is incapable of enforcement pending the appeal." Haygood v. King, 161 Ga. 732
(132 S.E. 62). It has also been held, that, where on an appeal from such a judgment the appellee is successful, the lien of the judgment will be taken as binding from the date of its original rendition, and entitled to superiority over a subsequently rendered judgment, notwithstanding the provisions of the Code, § 110-508, that "in all cases where a judgment shall be rendered and an appeal shall be entered from such judgment, the property of the defendant shall not be bound by the first judgment, except so far as *Page 605 
to prevent the alienation by the defendant of his property between the signing of the first judgment and the signing of the judgment on the appeal, but shall be bound from the signing of such judgment on the appeal." Watkins v. Angier, 99 Ga. 519,520 (27 S.E. 718); Crosby v. King Hardware Co.,109 Ga. 452 (34 S.E. 606); Dodd v. Glover, 102 Ga. 82, 86
(29 S.E. 158). See also Code, §§ 110-506, 110-507. Indeed, this court has even gone so far as to hold in effect, that, pending an appeal from a judgment setting apart a year's support, the original judgment was not even suspended. Pullen v. Johnson,173 Ga. 581, 585 (160 S.E. 785). Chief Justice Russell, speaking for the court, said: "It may be true, as a general rule, that an appeal suspends the operation of the judgment sought to be set aside. But this is not an invariable rule. It was not the intention of the General Assembly in the act of 1838 (Cobb's Digest, p. 296) that `upon the death of any person testate or intestate, leaving an estate solvent or insolvent, and leaving a widow, or a widow and minor child or children, or minor child or children only,' the provision for the support of the family remain in abeyance and the family suffer want, and perhaps starvation, until the rights of any person other than the beneficiaries of the twelve months support were determined." It was then held, under the circumstances in that case, where the widow filed a petition to enjoin heirs of the husband, who had appealed to the superior court from a judgment in the court of ordinary allowing her a year's support, from interfering with her possession of the land set apart during the pendency of the appeal, that the judge did not err in granting an interlocutory injunction, "which would enable the widow to collect for her support some rent ad interim, with which to procure `necessaries.'"
The statement by this court in Mulherin v. Kennedy,120 Ga. 1080 (2) (48 S.E. 437), that, on an appeal to the superior court from a judgment setting apart a year's support, "the only effect of the judgment appealed from is to prevent the alienation of the property," when taken literally, would authorize the holding of the Court of Appeals that no title to the land set apart as a year's support vested in the widow until the judgment in the superior court was rendered on the appeal. This court with more latitude than that court, in dealing with the adjudications of this court, finds it necessary to restrict the statement as there made, which, as we *Page 606 
interpret it, was only intended to mean that the judgment in the court of ordinary, pending appeal, did not put the indefeasible title in the widow so that it could not be divested; and that consequently, pending the appeal, an attack made on the title by certain creditors claiming title as against that of the deceased husband, from whose estate the land had been set apart, would not be cut off while the appeal was pending and before the judgment had become absolute. The general statement made by this court in that case, that "the only effect of the judgment appealed from is to prevent the alienation of the property," therefore, went further than was necessary in the holding actually made, and further than was authorized. The statement, conflicting in principle with the Code, § 6-502, and with other prior rulings by this court, will not be given effect. See, in this connection,Dix v. Dix, 132 Ga. 630 (2) (64 S.E. 790); Jones v.Cooner, 137 Ga. 681, 682 (74 S.E. 51), holding that the setting apart of a year's support will not in any event determine title to the decedent's estate.
Reliance is had in the brief of the respondent in certiorari on the unanimous decision of this court in Olmstead v. Clark,181 Ga. 478 (182 S.E. 513). That case did not involve an appeal from the ordinary's court to the superior court, and the statute which we have quoted and which we think governs in this case was therefore not applicable. All that was held in that case was that taxes accruing after the filing of the appraisers' return, but before the approval and record of the return by the ordinary, would not fall upon the widow, where she was not in possession of the property. Even though it should be true, as left open in that case, that the filing of the return could operate to vest title in the widow, this would only be true where no objections are filed. Vaughn v. Fitzgerald, 112 Ga. 517,519 (37 S.E. 752). In the Olmstead case objections were filed, and until they were passed upon by the ordinary and overruled, and the return approved and recorded, the title would not vest in the widow, with the result that pending such adjudication in the ordinary's court she would not be chargeable with taxes accruing during such interval. In this case, although objections were filed, as in the Olmstead case, this case differs from that case, in that here there was necessarily a judgment from which an appeal was taken to the superior court. This judgment of the court of ordinary put the status as to the title back just as if no objections *Page 607 
had been filed, with the result that pending the appeal therefrom the widow in this case became vested with the title subject to be divested if the judgment on appeal should be adverse. Pending such an appeal from the judgment of the court of ordinary, the statute which provides that a judgment is not vacated, but merely suspended, must be given effect.
The rule just stated, that the original judgment is not vacated, but at most is merely suspended, is not changed in a case of the character now under consideration by the provision of the Code, § 113-1005, that "if an appeal is taken, pending the appeal the family shall be furnished with necessaries by the representative of the estate." The beneficent purpose of the provision for a year's support is to see that the widow and minor children, upon the death of the husband and father, shall not be cut adrift, but shall have immediate relief by having set apart funds or property to carry them through the period of a year, taking into consideration the circumstances and standing of the family previously to the death of the husband, and also keeping in view the solvency of the estate. This allowance from property belonging to the husband's estate is to be taken as higher than any debt and is to be regarded as a part of expenses of administration. In order that the purpose of the allowance should not be thwarted, the above quoted language, which is taken from the act of the General Assembly of October 9, 1885 (Ga. L. 1884-5, p. 49), made the additional provision in order that the widow and minor children would not be helpless pending the appeal taken to the allowance of their year's support. Since, pending appeal, the year's support is not subject to alienation and can not be consumed, but for such a provision the intent and purpose of the act would have been nullified. It is similar in effect to the other provision of the Code, § 31-102, which gives to the widow temporary possession of the dwelling house and furniture, independently of her right to dower and year's support. Calhoun
v. Calhoun, 58 Ga. 247, 248; Rambo v. Bell, 3 Ga. 207,208. It is, of course, apparent that it is the corpus of the year's support, and not the income therefrom, which the law contemplates shall provide protection during the transition period following the death of the husband and father. The fact that the widow and children might ultimately receive what income, if any, might accrue from the allowance would not meet the acute situation, either as to time *Page 608 
or as to amount, since, as stated, it is the corpus of the allowance which the law gives for the emergency. Whether "necessaries" thus furnished by the representative of the estate pending an appeal would amount to an advance to be taken out of the year's support, or whether it is an additional allowance, is a question which is not now presented, since it does not appear that any such necessaries were actually furnished.
In accordance with the rules herein stated, the Court of Appeals erred in holding in effect that the judgment of the court of ordinary was vacated by the appeal, and in holding that the petition of the widow against the executor of the will, seeking to recover rents from the land set apart, was subject to the general demurrer.
Judgment reversed. All the Justices concur, except Reid, C.J., and Duckworth, J., who dissent.
                        ON MOTION FOR REHEARING.